PER CURIAM.
Dismissed. Appellant argues his notice of appeal was timely filed because he timely filed a motion for rehearing. Appellant’s motion for rehearing was untimely filed pursuant to Florida Rule of Appellate Procedure 9.330(a). The burden is on the appellant to demonstrate that he timely filed the motion for rehearing under the “mail box rule,” as set forth in Haag v. State, 591 So.2d 614 (Fla.1992). Appellant has failed to sustain his burden. The instant appeal is therefore dismissed for lack of jurisdiction.
LAWRENCE, DAVIS and VAN NORTWICK, JJ., CONCUR.